


EXHIBIT 10.1

 

(Multicurrency—Cross Border)

ISDA®

 

International Swap Dealers Association, Inc.

 

MASTER AGREEMENT

dated as of April 12, 2002

 

Fleet National Bank and Price Legacy Corporation

 

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.

 

Accordingly, the parties agree as follows:—

 

1.            Interpretation

 

(a)           Definitions. The terms defined in Section 14 and in the Schedule
will have the meanings therein specified for the purpose of this Master
Agreement.

 

(b)           Inconsistency. In the event of any inconsistency between the
provisions of the Schedule and the other provisions of this Master Agreement,
the Schedule will prevail. In the event of any inconsistency between the
provisions of any Confirmation and this Master Agreement (including the
Schedule), such Confirmation will prevail for the purpose of the relevant
Transaction.

 

(c)           Single Agreement. All Transactions are entered into in reliance on
the fact that this Master Agreement and all Confirmations form a single
agreement between the parties (collectively referred to as this “Agreement”),
and the parties would not otherwise enter into any Transactions.

 

2.            Obligations

 

(a)           General Conditions.

 

(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.

 

(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

 

(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.

 

--------------------------------------------------------------------------------


 

(b)           Change of Account. Either party may change its account for
receiving a payment or delivery by giving notice to the other party at least
five Local Business Days prior to the scheduled date for the payment or delivery
to which such change applies unless such other party gives timely notice of a
reasonable objection to such change.

 

(c)           Netting. If on any date amounts would otherwise be payable: —

 

(i)   in the same currency; and

 

(ii)  in respect of the same Transaction,

 

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

 

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

 

(d)           Deduction or Withholding for Tax,

 

(i)            Gross-Up. All payments under this Agreement will be made without
any deduction or withholding for or on account of any Tax unless such deduction
or withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect.  If a party is so
required to deduct or withhold, then that party (“X”) will:—

 

(1)  promptly notify the other party (“Y”) of such requirement;

 

(2)  pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

 

(3)  promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

 

(4)  if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment
to which Y is otherwise entitled under this Agreement, such additional amount as
is necessary to ensure that the net amount actually received by Y (free and
clear of Indemnifiable Taxes, whether assessed against X or Y) will equal the
full amount Y would have received had no such deduction or withholding been
required. However, X will not be required to pay any additional amount to Y to
the extent that it would not be required to be paid but for: —

 

(A)  the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

 

(B)  the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

 

2

--------------------------------------------------------------------------------


 

(ii)           Liability. If: —

 

(1)  X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);

 

(2)  X does not so deduct or withhold; and

 

(3)  a liability resulting from such Tax is assessed directly against X,

 

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

 

(e)           Default Interest; Other Amounts. Prior to the occurrence or
effective designation of an Early Termination Date in respect of the relevant
Transaction, a party that defaults in the performance of any payment obligation
will, to the extent permitted by law and subject to Section 6(c), be required to
pay interest (before as well as after judgment) on the overdue amount to the
other party on demand in the same currency as such overdue amount, for the
period from (and including) the original due date for payment to (but excluding)
the date of actual payment, at the Default Rate.  Such interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. If, prior to the occurrence or effective designation of an Early
Termination Date in respect of the relevant Transaction, a party defaults in the
performance of any obligation required to be settled by delivery, it will
compensate the other party on demand if and to the extent provided for in the
relevant Confirmation or elsewhere in this Agreement.

 

3.             Representations

 

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement); that:—

 

(a)           Basic Representations.

 

(i)            Status. It is duly organised and validly existing under the laws
of the jurisdiction of its organisation or incorporation and, if relevant under
such laws, in good standing;

 

(ii)           Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

 

(iii)          No Violation or Conflict. Such execution, delivery and
performance do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;

 

(iv)          Consents. All governmental and other consents that are required to
have been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

 

(v)           Obligations Binding. Its obligations under this Agreement and any
Credit Support Document to which it is a party constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganisation, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

3

--------------------------------------------------------------------------------


 

(b)           Absence of Certain Events.  No Event of Default or Potential Event
of Default or, to its knowledge, Termination Event with respect to it has
occurred and is continuing and no such event or circumstance would occur as a
result of its entering into or performing its obligations under this Agreement
or any Credit Support Document to which it is a party.

 

(c)           Absence of Litigation. There is not pending or, to its knowledge,
threatened against it or any of its Affiliates any action, suit or proceeding at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.

 

(d)           Accuracy of Specified Information. All applicable information that
is furnished in writing by or on behalf of it to the other party and is
identified for the purpose of this Section 3(d) in the Schedule is, as of the
date of the information, true, accurate and complete in every material respect.

 

(e)           Payer Tax Representation. Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(e) is accurate
and true.

 

(f)            Payee Tax Representations. Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(f) is accurate
and true.

 

4.            Agreements

 

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

 

(a)           Furnish Specified Information. It will deliver to the other party
or, in certain cases under subparagraph (iii) below, to such government or
taxing authority as the other party reasonably directs:—

 

(i)            any forms, documents or certificates relating to taxation
specified in the Schedule or any Confirmation;

 

(ii)           any other documents specified in the Schedule or any
Confirmation; and

 

(iii)          upon reasonable demand by such other party, any form or document
that may be required or reasonably requested in writing in order to allow such
other party or its Credit Support Provider to make a payment under this
Agreement or any applicable Credit Support Document without any deduction or
withholding for or on account of any. Tax or with such deduction or withholding
at a reduced rate (so long as the completion, execution or submission of such
form or document would not materially prejudice the legal or commercial position
of the party in receipt of such demand), with any such form or document to be
accurate and completed in a manner reasonably satisfactory to such other parry
and to be executed and to be delivered with any reasonably required
certification,

 

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

 

(b)           Maintain Authorisations. It will use all reasonable efforts to
maintain in full force and effect all consents of any governmental or other
authority that are required to be obtained by it with respect to this Agreement
or any Credit Support Document to which it is a party and will use all
reasonable efforts to obtain any that may become necessary in the future.

 

(c)           Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

 

(d)           Tax Agreement. It will give notice of any failure of a
representation made by it under Section 3(f) to be accurate and true promptly
upon learning of such failure.

 

(e)           Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp
Tax levied or imposed upon it or in respect of its execution or performance of
this Agreement by a jurisdiction in which it is incorporated,

 

4

--------------------------------------------------------------------------------


 

organised, managed and controlled, or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located (“Stamp Tax Jurisdiction”) and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party’s execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.

 

5.            Events of Default and Termination Events

 

(a)           Events of Default. The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any of the following events constitutes an
event of default (an “Event of Default”) with respect to such party:—

 

(i)            Failure to Pay or Deliver. Failure by the party to make, when
due, any payment under this Agreement or delivery under Section 2(a)(i) or 2(e)
required to be made by it if such failure is not remedied on or before the third
Local Business Day after notice of such failure is given to the party;

 

(ii)           Breach of Agreement. Failure by the party to comply with or
perform any agreement or obligation (other than an obligation to make any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) or to
give notice of a Termination Event or any agreement or obligation under Section
4(a)(i), 4(a)(iii) or 4(d)) to be complied with or performed by the party in
accordance with this Agreement if such failure is not remedied on or before the
thirtieth day after notice of such failure is given to the party;

 

(iii)          Credit Support Default.

 

(1)  Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;

 

(2)  the expiration or termination of such Credit Support Document or the
failing or ceasing of such Credit Support Document to be in full force and
effect for the purpose of this Agreement (in either case other than in
accordance with its terms) prior to the satisfaction of all obligations of such
party under each Transaction to which such Credit Support Document relates
without the written consent of the other party; or

 

(3)  the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;

 

(iv)          Misrepresentation. A representation (other than a representation
under Section 3(e) or (f)) made or repeated or deemed to have been made or
repeated by the party or any Credit Support Provider of such party in this
Agreement or any Credit Support Document proves to have been incorrect or
misleading in any material respect when made or repeated or deemed to have been
made or repeated;

 

(v)           Default under Specified Transaction. The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party (1)
defaults under a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, there occurs a liquidation of, an
acceleration of obligations under, or an early termination of, that Specified
Transaction, (2) defaults, after giving effect to any applicable notice
requirement or grace period, in making any payment or delivery due on the last
payment, delivery or exchange date of, or any payment on early termination of, a
Specified Transaction (or such default continues for at least three Local
Business Days if there is no applicable notice requirement or grace period) or
(3) disaffirms, disclaims, repudiates or rejects, in whole or in part, a
Specified Transaction (or such action is taken by any person or entity appointed
or empowered to operate it or act on its behalf);

 

(vi)          Cross Default. If “Cross Default” is specified in the Schedule as
applying to the party, the occurrence or existence of (1) a default, event of
default or other similar condition or event (however

 

5

--------------------------------------------------------------------------------


 

described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);

 

(vii)         Bankruptcy. The party, any Credit Support Provider of such party
or any applicable Specified Entity of such party:—

 

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it ,such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof; (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (7) has a secured party take possession
of all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged; stayed or restrained, in each
case within 30 days thereafter; (8) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has au
analogous effect to any of the events specified in clauses (1) to (7)
(inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts; or

 

(viii)        Merger Without Assumption. The party or any Credit Support
Provider of such party consolidates or amalgamates with, or merges with or into,
or transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer: —

 

(1)  the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

 

(2)  the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

 

(b)           Termination Events. The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any event specified below constitutes an
Illegality if the event is specified in (i) below, a Tax Event if the event is
specified in (ii) below or a Tax Event Upon Merger if the event is specified in
(iii) below, and, if specified to be applicable, a Credit Event

 

6

--------------------------------------------------------------------------------


 

Upon Merger if the event is specified pursuant to (iv) below or an Additional
Termination Event if the event is specified pursuant to (v) below: —

 

(i)            Illegality. Due to the adoption of, or any change in, any
applicable law after the date on which a Transaction is entered into, or due to
the promulgation of, or any change in, the interpretation by any court, tribunal
or regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):—

 

(1)  to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or

 

(2)  to perform, or for any Credit Support Provider of such party to perform,
any contingent or other obligation which the party (or such Credit Support
Provider) has under any Credit Support Document relating to such Transaction;

 

(ii)           Tax Event. Due to (x) any action taken by a taxing authority, or
brought in a court of competent jurisdiction, on or after the date on which a
Transaction is entered into (regardless of whether such action is taken or
brought with respect to a party to this Agreement) or (y) a Change in Tax Law,
the party (which will be the Affected Party) will, or there is a substantial
likelihood that it will, on the next succeeding Scheduled Payment Date (1) be
required to pay to the other party an additional amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is
required to be deducted or withheld for or on account of a Tax (except in
respect of interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional
amount is required to be paid in respect of such Tax under Section 2(d)(i)(4)
(other than by reason of Section 2(d)(i)(4)(A) or (B));

 

(iii)          Tax Event Upon Merger. The party (the “Burdened Party”) on the
next succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of Section
2(d)(i)(4)(A) or (B)), in either case as a result of a party consolidating or
amalgamating with, or merging with or into, or transferring all or substantially
all its assets to, another entity (which will be the Affected Party) where such
action does not constitute an event described in Section 5(a)(viii);

 

(iv)          Credit Event Upon Merger. If “Credit Event Upon Merger” is
specified in the Schedule as applying to the party, such party (“X”), any Credit
Support Provider of X or any applicable Specified Entity of X consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity and such action does not constitute an event
described in Section 5(a)(viii) but the creditworthiness of the resulting,
surviving or transferee entity is materially weaker than that of X, such Credit
Support Provider or such Specified Entity, as the case may be, immediately prior
to such action (and, in such event, X or its successor or transferee, as
appropriate, will be the Affected Party); or

 

(v)           Additional Termination Event. If any “Additional Termination
Event” is specified in the Schedule or any Confirmation as applying, the
occurrence of such event (and, in such event the Affected Party or Affected
Parties shall be as specified for such Additional Termination Event in the
Schedule or such Confirmation).

 

(c)           Event of Default and Illegality. If an event or circumstance which
would otherwise constitute or give rise to an Event of Default also constitutes
an Illegality, it will be treated as an Illegality and will not constitute an
Event of Default.

 

7

--------------------------------------------------------------------------------


 

6.            Early Termination

 

(a)           Right to Terminate Following Event of Default. If at any time an
Event of Default with respect to a party (the “Defaulting Party”) has occurred
and is then continuing, the other party (the “Non-defaulting Party”) may, by not
more than 20 days notice to the Defaulting Party specifying the relevant Event
of Default, designate a day not earlier than the day such notice is effective as
an Early Termination Date in respect of all outstanding Transactions. If,
however, “Automatic Early Termination” is specified in the Schedule as applying
to a party, then an Early Termination Date in respect of all outstanding
Transactions will occur immediately upon the occurrence with respect to such
party of an Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6)
or, to the extent analogous thereto, (8), and as of the time immediately
preceding the institution of the relevant proceeding of the presentation of the
relevant petition upon the occurrence with respect to such party of an Event of
Default specified in Section 5(a)(vii)(4) or, to the extent analogous thereto,
(8).

 

(b)           Right to Terminate Following Termination Event.

 

(i)            Notice. If a Termination Event occurs, an Affected Party will,
promptly upon becoming aware of it, notify the other party, specifying the
nature of that Termination Event and each Affected Transaction and will also
give such other information about that Termination Event as the other party may
reasonably require.

 

(ii)           Transfer to Avoid Termination Event. If either an Illegality
under Section 5(b)(i)(1) or a Tax Event occurs and there is only one Affected
Party, or if a Tax Event Upon Merger occurs and the Burdened Party is the
Affected Party, the Affected Party will, as a condition to its right to
designate an Early Termination Date under Section 6(b)(iv), use all reasonable
efforts (which will not require such party to incur a loss, excluding
immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Section 6(b)(i) all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of it’s Offices or Affiliates
so that such Termination Event ceases to exist.

 

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

 

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

 

(iii)          Two Affected Parties. If an Illegality under Section 5(b)(i)(1)
or a Tax Event occurs and there are two Affected Parties, each party will use
all reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.

 

(iv)          Right to Terminate, If: —

 

(1)  a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under Section
6(b)(i); or

 

(2)  an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,

 

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then

 

8

--------------------------------------------------------------------------------


 

continuing, designate a day not earlier than the day such notice is effective as
an Early Termination Date in respect of all Affected Transactions.

 

(c)           Effect of Designation.

 

(i)            If notice designating an Early Termination Date is given under
Section 6(a) or (b), the Early Termination Date will occur on the date so
designated, whether or not the relevant Event of Default or Termination Event is
then continuing.

 

(ii)           Upon the occurrence or effective designation of an Early
Termination Date, no further payments or deliveries under Section 2(a)(i) or
2(e) in respect of the Terminated Transactions will be required to be made, but
without prejudice to the other provisions of this Agreement. The amount, if any,
payable in respect of an Early Termination Date shall be determined pursuant to
Section 6(e).

 

(d)           Calculations.

 

(i)            Statement. On or as soon as reasonably practicable following the
occurrence of an Early Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and will provide to the other
party a statement (1) showing, in reasonable detail, such calculations
(including all relevant quotations and specifying any amount payable under
Section 6(e)) and (2) giving details of the relevant account to which any amount
payable to it is to be paid. In the absence of written confirmation from the
source of a quotation obtained in determining a Market Quotation, the records of
the party obtaining such quotation will be conclusive evidence of the existence
and accuracy of such quotation.

 

(ii)           Payment Date. An amount calculated as being due in respect of any
Early Termination Date under Section 6(e) will be payable on the day that notice
of the amount payable is effective (in the case of an Early Termination Date
which is designated or occurs as a result of an Event of Default) and on the day
which is two Local Business Days after the day on which notice of the amount
payable is effective (in the case of an Early Termination Date which is
designated as a result of a Termination Event). Such amount will be paid
together with (to the extent permitted under applicable law) interest thereon
(before as well as after judgment) in the Termination Currency, from (and
including) the relevant Early Termination Date to (but excluding) the date such
amount is paid, at the Applicable Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed.

 

(e)           Payments on Early Termination. If an Early Termination Date
occurs, the following provisions shall apply based on the parties’ election in
the Schedule of a payment measure, either “Market Quotation” or “Loss”, and a
payment method, either the “First Method” or the “Second Method”. If the parties
fail to designate a payment measure or payment method in the Schedule, it will
be deemed that “Market Quotation” or the “Second Method”, as the case may be,
shall apply. The amount, if any, payable in respect of an Early Termination Date
and determined pursuant to this Section will be subject to any Set-off.

 

(i)            Events of Default. If the Early Termination Date results from an
Event of Default: —

 

(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.

 

(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.

 

(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the

 

9

--------------------------------------------------------------------------------


 

Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party less (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party. If that amount is a positive number, the
Defaulting Party will pay it to the Non-defaulting Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting Party.

 

(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.

 

(ii)           Termination Events. If the Early Termination Date results from a
Termination Event: —

 

(1)  One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

 

(2)  Two Affected Parties. If there are two Affected Parties:—

 

(A)  if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and

 

(B)  if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

 

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

 

(iii)          Adjustment for Bankruptcy. In circumstances, where an Early
Termination Date occurs because “Automatic Early Termination” applies in respect
of a party, the amount determined under this Section 6(e) will be subject to
such adjustments as are appropriate and permitted by law to reflect any payments
or deliveries made by one party to the other under this Agreement (and retained
by such other party) during the period from the relevant Early Termination Date
to the date for payment determined under Section 6(d)(ii).

 

(iv)          Pre-Estimate. The parties agree that if Market Quotation applies
an amount recoverable under this Section 6(e) is a reasonable pre-estimate of
loss and not a penalty. Such amount is payable for the loss of bargain and the
loss of protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

 

10

--------------------------------------------------------------------------------


 

7.             Transfer

 

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that: —

 

(a)           a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

 

(b)           a party may make such a transfer of all or any part of its
interest in any amount payable to it from a Defaulting Party under Section 6(e).

 

Any purported transfer that is not in compliance with this Section will be void.

 

8.            Contractual Currency

 

(a)           Payment in the Contractual Currency. Each payment under this
Agreement will be made in the relevant currency specified in this Agreement for
that payment (the “Contractual Currency”). To the extent permitted by applicable
law, any obligation to make payments under this Agreement in the Contractual
Currency will not be discharged or satisfied by any tender in any currency other
than the Contractual Currency, except to the extent such tender results in the
actual receipt by the party to which payment is owed, acting in a reasonable
manner and in good faith in converting the currency so tendered into the
Contractual Currency, of the full amount in the Contractual Currency of all
amounts payable in respect of this Agreement. If for any reason the amount in
the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to the extent permitted by applicable law, immediately
pay such additional amount in the Contractual Currency as may be necessary to
compensate for the shortfall. If for any reason the amount in the Contractual
Currency so received exceeds the amount in the Contractual Currency payable in
respect of this Agreement, the party receiving the payment will refund promptly
the amount of such excess.

 

(b)           Judgments. To the extent permitted by applicable law, if any
judgment or order expressed in a currency other than the Contractual Currency is
rendered (i) for the payment of any amount owing in respect of this Agreement,
(ii) for the payment of any amount relating to any early termination in respect
of this Agreement or (iii) in respect of a judgment or order of another court
for the payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

 

(c)           Separate Indemnities. To the extent permitted by applicable law,
these indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.

 

(d)           Evidence of Loss. For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss had an
actual exchange or purchase been made.

 

11

--------------------------------------------------------------------------------


 

9.             Miscellaneous

 

(a)           Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties with respect to its subject matter and
supersedes all oral communication and prior writings with respect thereto.

 

(b)           Amendments. No amendment, modification or waiver in respect of
this Agreement will be effective unless in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties or
confirmed by an exchange of telexes or electronic messages on an electronic
messaging system.

 

(c)           Survival of Obligations. Without prejudice to Sections 2(a)(iii)
and 6(c)(ii), the obligations of the parties under this Agreement will survive
the termination of any Transaction.

 

(d)           Remedies Cumulative. Except as provided in this Agreement, the
rights, powers, remedies and privileges provided in this Agreement are
cumulative and not exclusive of any rights, powers, remedies and privileges
provided by law.

 

(e)           Counterparts and Confirmations.

 

(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

 

(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

 

(f)            No Waiver of Rights. A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise, of that
right, power or privilege or the exercise of any other right, power or
privilege.

 

(g)           Headings. The headings used in this Agreement are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

10.          Offices; Multibranch Parties

 

(a)           If Section l0(a) is specified in the Schedule as applying, each
party that enters into a Transaction through an Office other than its head or
home office represents to the other party that, notwithstanding the place of
booking office or jurisdiction of incorporation or organisation of such party,
the obligations of such party are the same as if it had entered into the
Transaction through its head or home office. This representation will be deemed
to be repeated by such party on each date on which a Transaction is entered
into.

 

(b)           Neither party may change the Office through which it makes and
receives payments or deliveries for the purpose of a Transaction without the
prior written consent of the other party.

 

(c)           If a party is specified as a Multibranch Party in the Schedule,
such Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

 

11.          Expenses

 

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees
and Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document

 

12

--------------------------------------------------------------------------------


 

to which the Defaulting Party is a party or by reason of the early termination
of any Transaction, including, but not limited to, costs of collection.

 

12.          Notices

 

(a)           Effectiveness.  Any notice or other communication in respect of
this Agreement may be given in any manner set forth below (except that a notice
or other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—

 

(i)            if in writing and delivered in person or by courier, on the date
it is delivered;

 

(ii)           if sent by telex, on the date the recipient’s answerback is
received;

 

(iii)          if sent by facsimile transmission, on the date that transmission
is received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

 

(iv)          if sent by certified or registered mail (airmail, if overseas) or
the equivalent (return receipt requested), on the date that mail is delivered or
its delivery is attempted; or

 

(v)           if sent by electronic messaging system, on the date that
electronic message is received,

 

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

 

(b)           Change of Addresses.  Either party may by notice to the other
change the address, telex or facsimile number or electronic messaging system
details at which notices or other communications are to be given to it.

 

13.          Governing Law and Jurisdiction

 

(a)           Governing Law.  This Agreement will be governed by and construed
in accordance with the law specified in the Schedule.

 

(b)           Jurisdiction.  With respect to any suit, action or proceedings
relating to this Agreement (“Proceedings”), each party irrevocably:—

 

(i)  submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and

 

(ii)  waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

 

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

(c)           Service of Process.  Each party irrevocably appoints the Process
Agent (if any) specified opposite its name in the Schedule to receive, for it
and on its behalf, service of process in any Proceedings.  If for any

 

13

--------------------------------------------------------------------------------


 

reason any party’s Process Agent is unable to act as such, such party will
promptly notify the other party and within 30 days appoint a substitute process
agent acceptable to the other party.  The parties irrevocably consent to service
of process given in the manner provided for notices in Section 12.  Nothing in
this Agreement will affect the right of either party to serve process in any
other manner permitted by law.

 

(d)           Waiver of Immunities.  Each party irrevocably waives, to the
fullest extent permitted by applicable law, with respect to itself and its
revenues and assets (irrespective of their use or intended use), all immunity on
the grounds of sovereignty or other similar grounds from (i) suit, (ii)
jurisdiction of any court, (iii) relief by way of injunction, order for specific
performance or for recovery of property, (iv) attachment of its assets (whether
before or after judgment) and (v) execution or enforcement of any judgment to
which it or its revenues or assets might otherwise be entitled in any
Proceedings in the courts of any jurisdiction and irrevocably agrees, to the
extent permitted by applicable law, that it will not claim any such immunity in
any Proceedings.

 

14.          Definitions

 

As used in this Agreement:—

 

“Additional Termination Event” has the meaning specified in Section 5(b).

 

“Affected Party” has the meaning specified in Section 5(b).

 

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

 

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person.  For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

 

“Applicable Rate” means:—

 

(a)           in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

 

(b)           in respect of an obligation to pay an amount under Section 6(e) of
either party from and after the date (determined in accordance with Section
6(d)(ii)) on which that amount is payable, the Default Rate;

 

(c)           in respect of all other obligations payable or deliverable (or
which would have been but for Section 2(a)(iii)) by a Non-defaulting Party, the
Non-default Rate; and

 

(d)           in all other cases, the Termination Rate.

 

“Burdened Party” has the meaning specified in Section 5(b).

 

“Change in Tax Law” means the enactment, promulgation execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.

 

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

 

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

 

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

 

“Credit Support Provider” has the meaning specified in the Schedule.

 

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

14

--------------------------------------------------------------------------------


“Defaulting Party” has the meaning specified in Section 6(a).

 

“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).

 

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

 

“Illegality” has the meaning specified in Section 5(b).

 

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

 

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.

 

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them).  Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies.  Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11.  A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable.  A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

 

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers.  Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have

 

15

--------------------------------------------------------------------------------


 

been required after that date. For this purpose, Unpaid Amounts in respect of
the Terminated Transaction or group of Terminated Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included. The Replacement Transaction would be subject to such documentation
as such party and the Reference Market-maker may, in good faith, agree. The
party making the determination (or its agent) will request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on or as soon as
reasonably practicable after the relevant Early Termination Date. The day and
time as of which those quotations are to be obtained will be selected in good
faith by the party obliged to make a determination under Section 6(e), and, if
each party is so obliged, after consultation with the other. If more than three
quotations are provided, the Market Quotation will be the arithmetic mean of the
quotations, without regard to the quotations having the highest and lowest
values. If exactly three such quotations are provided, the Market Quotation will
be the quotation remaining after disregarding the highest and lowest quotations.
For this purpose, if more than one quotation has the same highest value or
lowest value, then one of such quotations shall be disregarded. If fewer than
three quotations are provided, it will be deemed that the Market Quotation in
respect of such Terminated Transaction or group of Terminated Transactions
cannot be determined.

 

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.

 

“Non-defaulting Party” has the meaning specified in Section 6(a).

 

“Office” means a branch or office of a party, which may be such party’s head or
home office.

 

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

 

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

 

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

 

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

 

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of:—

 

(a)  the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and

 

(b)  such party’s Loss (whether positive or negative and without reference to
any Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.

 

“Specified Entity” has the meanings specified in the Schedule.

 

16

--------------------------------------------------------------------------------


 

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

 

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transactions (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

 

“Stamp Tax” means any stamp, registration, documentation or similar tax.

 

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

 

“Tax Event” has the meaning specified in Section 5(b).

 

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

“Terminated Transactions” means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

 

“Termination Currency” has the meaning specified in the Schedule.

 

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.

 

“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.

 

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

 

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date and
which has not been so settled as at such Early Termination Date, an amount equal
to the fair market

 

17

--------------------------------------------------------------------------------


 

value of that which was (or would have been) required to be delivered as of the
originally scheduled date for delivery, in each case together with (to the
extent permitted under applicable laws) interest, in the currency of such
amounts, from (and including) the date such amounts or obligations were or would
have been required to have been paid or performed to (but excluding) such Early
Termination Date, at the Applicable Rate. Such amounts of interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. The fair market value of any obligation referred to in clause (b) above
shall be reasonably determined by the party obliged to make the determination
under Section 6(e) or, if each party is so obliged, it shall be the average of
the Termination Currency Equivalents of the fair market values reasonably
determined by both parties.

 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

Fleet National Bank

 

Price Legacy Corporation

 

(Name of Party)

 

(Name or Party)

 

 

 

 

By:

/s/ Donald M. Caiazza

 

By:

/s/ James Y. Nakagawa

 

Name:

Donald M. Caiazza

 

Name:

James Y. Nakagawa

Title:

Vice President

 

Title:

C.F.O.

 

18

--------------------------------------------------------------------------------


 

(Multicurrency—Cross Border)

 

 

ISDA®

 

 

 

 

International Swap and Derivatives Association, Inc.

 

 

 

 

 

 

 

 

 

 

SCHEDULE
to the
Master Agreement

 

 

 

 

 

dated as of April 12, 2002

 

 

 

 

 

between

 

 

 

 

Fleet National Bank

and

Price Legacy Corporation

(“Party A”)

 

(“Party B”)

 

Part 1. Termination Provisions.

 

In the Agreement:

 

(a)                                  “Specified Entity” means in relation to
Party A and Party B for the purpose of:

 

Section 5(a)(v)

 

None;

Section 5(a)(vi)

 

None;

Section 5(a)(vii)

 

None; and

Section 5(b)(iv)

 

None.

 

(b)                                 “Specified Default” will have the meaning
specified in Section 14 of this Agreement.

 

(c)                                  The “Cross Default” provisions of Section
5(a)(vi) will apply to Party A and will apply to Party B, subject to the
following provision being inserted at the end thereof:

 

“; provided that an Event of Default shall not occur under either (1) or (2)
above, if (a) the event or condition referred to in (1) or the failure to pay
referred to in (2) is a failure to pay caused by an error or omission of an
administrative or operational nature, (b) funds were available to such party to
enable it to make the relevant payment when due, and (c) such relevant payment
is made within three Local Business Days following receipt of written notice
from an interested party of such failure to pay”.

 

The following provisions apply:

 

(i)                                     “Specified Indebtedness”: with respect
to any person, means all obligations of that person identified as Specified
Indebtedness in Section 14, except as excluded in the proviso to this
definition, as well as all reimbursement obligations in respect of letters of
credit, financial guaranty insurance or surety bonds issued for the account of
that person and trade debt incurred other than through borrowings; provided,
however, that indebtedness or obligations in respect of deposits received in the
ordinary course of the banking business of such person shall not constitute
Specified Indebtedness.

 

19

--------------------------------------------------------------------------------


 

(ii)                                  “Threshold Amount” means: (i) with respect
to Party A, 3% of stockholders’ equity of Party A, and (ii) with respect to
Party B, $5,000,000.00.

 

(d)                                 The “Credit Event Upon Merger” provisions of
Section 5(b)(iv) will apply to Party A and Party B.

 

Notwithstanding Section 5(b)(iv) of this Agreement, “Credit Event Upon Merger”
means (1)(a) with respect to Party A or Party B, such party (“X”), any Credit
Support Provider of X or any applicable Specified Entity of X consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, or receives all or substantially all the assets or obligations
of, another entity and such action does not constitute an event described in
Section 5(a)(viii) or (b) with respect to Party B, (A) any person or entity
acquires directly or indirectly the beneficial ownership of equity securities
having the power to elect a majority of the board of directors of such party
(“X”), any Credit Support Provider of X, or any applicable Specified Entity of
Party X or (B) such party (“X”), any Credit Support Provider of X, or any
applicable Specified Entity of X effects any substantial change in its capital
structure by means of the issuance, incurrence or guarantee of debt or the
issuance of preferred stock or other securities convertible into or exchangeable
for, debt or preferred stock and (2)(a) the creditworthiness of the resulting,
surviving or transferee entity is materially weaker than that of X, such Credit
Support Provider or such Specified Entity, as the case may be, immediately prior
to such action or (b) with respect to Party B, Party A’s policies in effect at
such time would not permit Party A to enter into every Transaction then
outstanding with the resulting, surviving or transferee entity of Party B, such
Credit Support Provider or such Specified Entity, as the case may be (and, in
such event, X or its successor or transferee, as appropriate, will be the
Affected Party).

 

(e)                                  The “Automatic Early Termination”
provisions of Section 6(a) will not apply to Party A or Party B.

 

(f)                                    Payments on Early Termination.  For the
purpose of Section 6(e) of this Agreement:

 

(i)                                     Market Quotation will apply.

(ii)                                  The Second Method will apply.

 

(g)           “Termination Currency” means United States Dollars.

 

(h)           Additional Termination Event will not apply to Party A or to Party
B.

 

(i)            The following provision is hereby added to Section 5(a) of the
Agreement as an Event of Default:

 

“(ix)  Unsatisfied Judgments.   With respect to Party B, the party, any Credit
Supporter Provider of such party or any Specified Entity of such party for the
purpose of Section 5(a)(vii) has a final judgment issue against it by a court of
competent jurisdiction for an amount greater than $5,000,000.00 and such
judgment is not discharged or its execution stayed pending appeal within 90 days
of such judgment or such judgment is not discharged within 90 days of the
expiration of any such stay.”

 

(j)                                     Credit Support Default.  Section
5(a)(iii)(2) of this Agreement is hereby amended by deleting from the third line
thereof the phrase “(in either case other than in accordance with its terms)”.

 

Part 2.  Tax Representations.

 

(a)                                  Party A and Party B Payer Tax
Representations.  For the purpose of Section 3(e) of this Agreement, each of
Party A and Party B makes the following representations:

 

20

--------------------------------------------------------------------------------


 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.  In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement of the other party contained in Section 4(a)(i) or
4(a)(iii) of this Agreement and the accuracy and effectiveness of any document
provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this
Agreement and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of this Agreement, provided that it shall not be a
breach of this representation where reliance is placed on clause (ii) and the
other party does not deliver a form or document under Section 4(a)(iii) by
reason of material prejudice to its legal or commercial position.

 

(b)                                 Party A Payee Tax Representations.  For the
purpose of Section 3(f) of this Agreement, Party A makes the following
representation:

 

Party A is a national banking association duly organized under the laws of the
United States and is not a foreign corporation for United States tax purposes.

 

(c)                                  Party B Payee Tax Representations.  For the
purpose of Section 3(f) of this Agreement, Party B makes the following
representation:

 

Party B is not a foreign entity for United States tax purposes.

 

Part 3.  Agreement to Deliver Documents.

 

For the purpose of Section 4(a)(i) and (ii) of this Agreement, each party agrees
to deliver the following documents, as applicable:

 

(a)                                  Tax forms, documents or certificates to be
delivered are:

 

Party required to deliver document

 

Form/Document Certificate

 

Date by which to be delivered

 

 

 

 

 

Party B

 

An executed United States Internal Revenue Service form W-9 (or any successor
thereto).

 

Upon execution of this Agreement if requested and as deemed necessary.

 

21

--------------------------------------------------------------------------------


 

(b)           Other documents to be delivered are:

 

Party required to
deliver document

 

Form/Document Certificate

 

Date by which to
be delivered

 

Covered by
Section 3(d)
Representation

 

 

 

 

 

 

 

Party B

 

A certificate of an authorized officer for such party, and any Credit Support
Provider of such party, certifying the authority, names and true signatures of
the officers signing this Agreement, each Confirmation any Credit Support
Document, reasonably satisfactory in form and substance to Party A.

 

Upon execution of this Agreement and as deemed necessary for any further
documentation.

 

Yes

 

 

 

 

 

 

 

Party B

 

Certified copies of documents evidencing each action taken by Party B, and any
Credit Support Provider of such party, to authorize its execution of this
Agreement, each Confirmation, and any Credit Support Document referred to in
Part 4 of this Schedule, and the performance of its obligations hereunder as
well as its bylaws and articles of incorporation.

 

Upon execution of this Agreement.

 

Yes

 

 

 

 

 

 

 

Party B

 

A duly executed copy of the Credit Support Documents specified in Part 4 of this
Schedule.

 

Upon execution of this Agreement.

 

No

 

 

 

 

 

 

 

Party B

 

Annual audited financial statements prepared in accordance with generally
accepted accounting principles in the country in which the entity to which they
relate is organized.

 

Promptly upon request.

 

Yes

 

 

 

 

 

 

 

Party B

 

Quarterly unaudited financial statements prepared in accordance with generally
accepted accounting principles in the country in which the outstanding entity to
which they relate is organized.

 

Promptly upon request.

 

Yes

 

 

 

 

 

 

 

Party B

 

Such other documents as Party A may reasonably request in connection with each
transaction.

 

Promptly upon request.

 

Yes

 


PART 4.  MISCELLANEOUS.

 

 

(a)

Addresses for Notices.

For the purpose of Section 12(a) of this Agreement:

 

 

 

 

 

 

 

 

Address for notices or

(i) When acting through its Boston Head Office:

 

 

 

communications to

 

 

 

 

 

Party A:

Fleet National Bank

 

 

 

 

 

100 Federal Street – MA DE 10013H

 

 

 

 

Boston, Massachusetts 02110

 

 

 

 

 

 

 

 

 

 

Attention:  Manager Global Markets Documentation

 

 

 

 

 

 

 

 

 

Telex:

144203

Answerback:

FLEETBI

 

 

Telephone No:

(617) 434-8072

Facsimile No:

(617) 434-3085

 

22

--------------------------------------------------------------------------------


 

 

(ii) When acting through any other office or branch, as provided in the relevant
Confirmation or as otherwise advised by Party A, with a copy to the address in
(i) above.

 

 

Address for notices or

Price Legacy Corporation

communications to

17140 Bernardo Center Drive, Suite 300

Party B:

San Diego, California 92128

 

 

 

Attention:  Mr. James Nakagawa

 

 

 

Telephone No.:  (858) 675-9400 x310

Facsimile No.:  (858) 675-9405

 

(b)           Process Agent.    For the purpose of Section 13(c) of this
Agreement, Not Applicable.

 

(c)           Offices.  The provisions of Section 10(a) will apply to this
Agreement.

 

(d)           Multibranch Party.  For the purpose of Section 10(c) of this
Agreement:

 

(i)            Party A is a Multibranch Party and will act for purposes of this
Agreement through the following Offices (and any other branch, office or agency
as agreed by the parties and specified in a Confirmation):  Boston, London,
Singapore, Buenos Aires, Seoul.

(ii)           Party B is not a Multibranch Party.

 

(e)                                  Calculation Agent.  The Calculation Agent
is Party A, unless otherwise specified in a Confirmation in relation to a
relevant Transaction.

 

(f)            Credit Support Document.  Details of any Credit Support Document:

 

(i)                                     With respect to Party A, none.

(ii)                                  With respect to Party B:

(1)           The Revolving Credit Agreement dated as of September 19, 2001 by
and among Price Legacy Corporation, Fleet National Bank, as Bank and Agent, the
other parties a party thereto or which may become a party thereto as Banks,
Fleet Securities, Inc., as Co-Lead Arranger, Wells Fargo Bank, N.A., as Co-Lead
Arranger and Syndication Agent, and U.S. Bank National Association, as
Documentation Agent, as the same may be modified, amended, or restated (the
“Credit Agreement”); and

 

(2)           Unconditional Guaranty of Payment and Performance dated as of
September 19, 2001 made by Excel Legacy Corporation and Excel Legacy Holdings,
Inc. in favor of the Agent and the Lenders under the Credit Agreement, as the
same may be modified, amended, or restated (the “Guaranty”).

 

(g)           Credit Support Provider means:

 

(i)                                     In relation to Party A, none.

(ii)                                  In relation to Party B:  Excel Legacy
Corporation, Excel Legacy Holdings, Inc.

 

(h)                                 Governing Law.  This Agreement will be
governed by and construed in accordance with the laws of the State of New York
(without reference to choice of law doctrine).

 

23

--------------------------------------------------------------------------------


 

(i)            Netting of Payments.  Subparagraph (ii) of Section 2(c) of this
Agreement will not apply to all Transactions, with the result that a net payment
amount will be determined in respect of all amounts payable on the same date in
the same currency in respect of two or more Transactions.

 

(j)            “Affiliate” will have the meaning specified in Section 14 of this
Agreement.

 

Part 5.  Other Provisions.

 

(a)           2000 ISDA Definitions.  The definitions and provisions contained
in the 2000 ISDA Definitions (as published by the International Swaps and
Derivatives Association, Inc.) (the “2000 ISDA Definitions”) are incorporated
into this Agreement.  For these purposes, all references in the 2000 ISDA
Definitions to a “Swap Transaction” shall be deemed to apply to each Transaction
under this Agreement.  In the event of any inconsistency between the 2000 ISDA
Definitions and any other definitions incorporated into a Confirmation, the
definitions incorporated into such Confirmation will govern.

 

(b)           Accuracy of Specified Information.  Section 3(d) is hereby amended
by adding in the third line thereof after the word “respect” and before the
period:

 

“or, in the case of audited or unaudited financial statements, a fair
presentation of the financial condition of the relevant party”

 

(c)                                  Forms.  For purposes of Section 4(a)(iii)
of this Agreement, the following shall be added immediately prior to the
existing text:

 

“upon learning that such form or document is required or”

 

 

(d)                                 Right of Set-off.  Any amount (the “Early
Termination Amount”) payable to one party (the Payee) by the other party (the
Payer) under Section 6(e), in circumstances where there is a Defaulting Party or
one Affected Party, will, at the option of the party (“X”) other than the
Defaulting Party or the Affected Party be reduced by its set-off against any
amount(s) (the “Other Agreement Amount”) payable (whether at such time or in the
future or upon the occurrence of a contingency) by the Payee to the Payer
(irrespective of the currency, place of payment or booking office of the
obligation) under any other agreement(s) between the Payee and the Payer or
instrument(s) or undertaking(s) issued or executed by one party to, or in favor
of, the other party (and the Other Agreement Amount will be discharged promptly
and in all respects to the extent it is so set-off).  X will give notice to the
other party of any set-off effected under this provision, titled Right of
Set-off.

 

For this purpose, either the Early Termination Amount or the Other Agreement
Amount (or the relevant portion of such amounts) may be converted by X into the
currency in which the other is denominated at the rate of exchange at which such
party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.

 

If an obligation is unascertained, X may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

 

If the party exercises a right of Set-off hereunder, it shall give the other
party notice of the amounts of the obligations hereunder and the Other Agreement
Amounts reduced and discharged by the Set-off, as soon as practicable after the
Set-off is effected.

 

24

--------------------------------------------------------------------------------


 

Nothing in this provision, titled Right of Set-off, shall be effective to create
a charge or other security interest.  This provision, titled Right of Set-off,
shall be without prejudice and in addition to any right of setoff, combination
of accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law or otherwise).

 

(e)           Tax Event.  The following is hereby inserted in Section 5(b)(ii)
before the words “there is substantial likelihood that”:

 

“in the written opinion of legal counsel of recognized standing (which may
include in-house legal counsel)”

 

(f)            Confirmations.  For each Transaction Party A and Party B agree to
enter into hereunder, Party A shall promptly send to Party B a Confirmation
setting forth the terms of such Transaction.  Party B shall execute and return
the Confirmation to Party A or request correction of any error within two Local
Business Days of trade date.  Failure of Party B to respond within such period
shall not affect the validity or enforceability of such Transaction and shall be
deemed to be an affirmation of such terms.

 

(g)           Consent to Recording.  Each party consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, waives any further
notice of such monitoring or recording, and agrees to notify its officers and
employees of such monitoring or recording.

 

(h)           Severability.  If any term, provision, covenant, or condition of
this Agreement, or the application thereof to either party or any circumstance,
is held to be unenforceable, invalid or illegal (in whole or in part) for any
reason (in any jurisdiction), the remaining terms, provisions, covenants, and
conditions of this Agreement, modified by the deletion of the unenforceable,
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity, or illegality will not
otherwise affect the enforceability, validity or legality of the remaining
terms, provisions, covenants and conditions of this Agreement so long as this
Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
deletion of such portion of this Agreement will not substantially impair the
respective expectations of the parties or the practical realization of the
benefits that would otherwise be enforced upon the parties.  The parties will
endeavor in good faith negotiations to replace the prohibited or unenforceable
provision with a valid provision, the economic effect of which comes as close as
possible to that of the prohibited or unenforceable provision.

 

(i)                                     Notice of Event of Default.  Each party
agrees, upon learning of the occurrence of any event or commencement of any
condition that constitutes an Event of Default or a Potential Event of Default
with respect to itself, promptly to give the other party notice of such event or
condition.  Failure to give notice within 30 days of learning of such event or
condition shall constitute an Event of Default with respect to such party.

 

(j)                                     Change of Account.  Section 2(b) of this
Agreement is hereby amended by the addition of the following after the word
“delivery” in the first line thereof:

 

“to another account in the same legal and tax jurisdiction as the original
account”.

 

25

--------------------------------------------------------------------------------


 

(k)                                  Credit Support Default.  Subparagraph (3)
of Section 5(a)(iii) of this Agreement is hereby amended by adding the phrase
“(or such action is taken by any person or entity appointed or empowered to
operate or act on its behalf)” after the word “Document” in the second line
thereof.

 

(l)                                     Consent to Transfer.  Section 7 of this
Agreement is amended by deleting the word “and” at the end of sub-paragraph (a);
replacing the period at the end of sub-paragraph (b) with the phrase “;and”; and
inserting the following sub-paragraph:

 

“(c)         Party A may transfer, with the prior written consent of Party B,
whose consent will not be unreasonably withheld, this Agreement and all or any
portion of the Transactions under this Agreement in the event that any of Party
B’s obligation(s) to Party A or its Affiliates, as identified in Part 4 of this
Agreement, are sold, transferred, or otherwise assigned by Party A to one or
more banks or financial institutions, in which case Party B (and each Credit
Support Provider of Party B) shall execute, or cause to be executed, such
documents, instruments and agreements, including without limitation, amendments
to this Agreement, as Party A shall deem necessary to effect the foregoing.”

 

(m)                               Waiver of Jury Trial.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDINGS.  AS TO
ANY MATTER FOR WHICH A JURY TRIAL CANNOT BE WAIVED, EACH PARTY AGREES NOT TO
ASSERT ANY SUCH MATTER AS A CROSS CLAIM OR COUNTERCLAIM IN, NOR MOVE TO
CONSOLIDATE THE SAME WITH, ANY LEGAL PROCEEDING IN WHICH A JURY TRIAL IS WAIVED.

 

(n)                                 Additional Representations.  For purposes of
Section 3 of this Agreement, the following shall be added, immediately following
paragraph (f) thereof:

 

“(g)         It is an “eligible contract participant” as defined in Section
1a(12) of the Commodity Exchange Act.

 

(h)           This Agreement and each Transaction hereunder are subject to
individual negotiation by the parties.

 

(i)            Neither this Agreement nor any Transaction hereunder has been
executed or traded on a “trading facility” as defined in Section 1a(33) of the
Commodity Exchange Act.

 

(j)            The individual(s) executing and delivering this Agreement and any
other documentation (including any Credit Support Document) relating to this
Agreement to which it is a party or that it is required to deliver are duly
empowered and authorized to do so, and it has duly executed and delivered this
Agreement and any Credit Support Documents to which it is a party.

 

(k)           Non-Reliance.  In connection with the negotiation of, the entering
into, and the confirming of the execution of this Agreement, and Credit Support
Document to which it is a party, each Transaction, and any other documentation
relating to this Agreement to which it is a party or that it is required by this
Agreement to deliver:

 

(i)            it is not relying (for purposes of making any investment decision
or otherwise) upon any advice, counsel, or representations (whether written or
oral) of the other party to this Agreement, such Credit Support Document, each
Transaction or such other documentation other that the representations expressly
set forth in this Agreement, such Credit Support Document and in any
Confirmation;

 

26

--------------------------------------------------------------------------------


 

(ii)           it has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction pursuant to
this Agreement) based upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party to this Agreement,
such Credit Support Document, each Transaction or such other documentation;

 

(iii)          it has a full understanding of all the terms, conditions, and
risks (economic and otherwise) of the Agreement, such Credit Support Document,
each Transaction, and such other documentation and is capable of assuming and
willing to assume (financially and otherwise) those risks;

 

(iv)          it is entering into this Agreement, such Credit Support Document,
each Transaction, and such other documentation for the purposes of managing its
borrowings or investments, hedging its underlying assets or liabilities or in
connection with a line of business and not for purposes of speculation;

 

(v)           it is entering into this Agreement, such Credit Support Document,
each Transaction, and such other documentation as principal, and not as agent or
in any other capacity, fiduciary or otherwise; and

 

(vi)          the other party to this Agreement, such Credit Support Document,
each Transaction, and such other documentation (a) is not acting as a fiduciary
or financial, investment or commodity trading advisor for it; (b) has not given
to it (directly or indirectly through any other person) any assurance, guaranty
or representation whatsoever as to the merits (either legal, regulatory, tax,
financial, accounting or otherwise) of this Agreement, such Credit Support
Document, each Transaction, and such other documentation; and (c) has not
committed to unwind the Transactions.”

 

(o)                                 Credit Agreement Financial Covenants.  Party
B shall at all times observe, perform and comply with each and every covenant,
term and provision set forth in Sections 7.4, 7.14, 7.16, 8.1, 8.2, 8.3, 8.4,
8.7, 8.9, 9.2, 9.3, 9.4, 9.5, and 9.6 of the Credit Agreement and shall not
permit the occurrence of an Event of Default (as such term is defined in the
Credit Agreement) under Section 12.1 (r) of the Credit Agreement, as such
covenants, terms, provisions, and defaults are set forth in the Credit Agreement
as of the date hereof (or as the same may be amended with the approval of Party
A), as if such covenants, terms, provisions, and defaults and any defined terms
referred to therein were fully set forth in this Agreement and made a part
hereof, subject, however, to any applicable period of grace or notice and cure
with respect to a failure to comply with such covenants or provisions as set
forth in the Credit Agreement.  Party B shall observe, perform and comply with
such covenants, terms, provisions, and defaults and such covenants, terms,
provisions, defaults, and definitions shall survive until the obligations of
Party B under this Agreement shall be satisfied in full, notwithstanding the
payment in full of the loans contemplated by the Credit Agreement, the
termination of Credit Agreement or that the Credit Agreement is, for any reason,
no longer in force and effect.

 

(p)                                 Borrowing Base Covenants.  If  the Credit
Agreement is terminated or for any reason is no longer in force and effect, or
the restriction in Section 8.1(h) of the Credit Agreement (which prohibits the
use of any Unencumbered Borrowing Base Properties (as defined in the Credit
Agreement) as a borrowing base, unencumbered asset pool, or any similar form of
credit support for the

 

27

--------------------------------------------------------------------------------


 

Indebtedness (as defined in the Credit Agreement) described in such Section
8.1(h)) is no longer effective, Party B shall comply with each and every
covenant, term, and provision set forth in Sections 7.13 and 9.1 of the Credit
Agreement, as if such covenants, terms, and provisions and any defined terms
referred to therein were fully set forth in this Agreement and made a part
hereof, subject, however, to any applicable period of grace or notice and cure
with respect to a failure to comply with such covenants or provisions as set
forth in the Credit Agreement.  Notwithstanding the foregoing, Section 9.1 will
be modified so that the phrase “Loans and the Letters of Credit Outstanding”
shall be deleted in its entirety and the phrase “unsecured Indebtedness of
Borrower and its Subsidiaries” substituted in lieu thereof and the definition of
the term Debt Service Coverage Amount shall be modified by deleting the
references to the term “Loans” and substituting in lieu thereof the term
“unsecured Indebtedness of Borrower and its Subsidiaries.”

 

(q)                                 Definition of Banks.  For the purposes of
this Agreement, any reference to the “Majority Banks” or “all Banks” in the
provisions of the Credit Agreement incorporated herein shall be deemed a
reference solely to Party A.

 

(r)                                    Acknowledgement.  Upon the request of
Party A, Party B will execute a document acknowledging the Credit Agreement that
is referenced herein and/or modifying and amending this Agreement to include the
covenants, terms, provisions, defaults and definitions from the Credit Agreement
which have been or may in the future be incorporated herein by reference.

 

Fleet National Bank

 

Price Legacy Corporation

 

 

 

By:

/s/ Donald M. Caiazza

 

By:

/s/ James Y. Nakagawa

Name:

Donald M. Caiazza

 

Name:

James Y. Nakagawa

Title:

Authorized Officer

 

Title:

C.F.O.

Date:

 

 

Date:

 

 

28

--------------------------------------------------------------------------------

